DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 9/17/2021. Claims 1-18 are presented for examination. 


Claim Rejections - 35 U.S.C. 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Girsch et al (U.S. Patent Application 20100122170) in view of Grossman et al (U.S. Patent Application 20150095804). 
Regarding claim 1, Girsch et al teaches a system for generating customized content that maintains original formatting (i.e. users of the reading system may create their own books that may be read interactively (par. 21)), comprised of: 
A personal electronic device to display said content (i.e. the user and the recipient devices may be a personal computer, personal digital assistant, mobile phone, etc. The user and the recipient interact using a user interface such as a downloadable application (par. 41). A page of a digital book is displayed on the screen (FIG. 13 and par. 53)), 
An audio data file created by a first user and stored within said system (i.e. a user records audio and sends to a server. Another user can obtain the content from the server (FIG. 1 and par. 41). An option to record audio data for the selected book is presented to the user (par. 49). A page of a digital book is displayed on the screen; the user reads the page out loud and the audio is recorded. The user saves the recorded audio in a file for example MP3, AIFF or WAV (FIG. 13 and par. 53). “Read and Send” is a site for anyone who wants to read to a loved one: 1. Pick a book. 2. Record your book. 3. Send it (FIG. 10)), and 
A visual data file (i.e. audio/video data from both user devices is transmitted to the server device which is combined with the digital version of the book in a user interface at the server device. The user interface is then transmitted back to the user devices and displayed/played on the user devices' respective displays and audio outputs (FIG. 20-21 and par. 33-37)).
Girsch et al doesn’t expressly teach a visual data file stored within said system.
Grossman et al teaches a visual data file stored within said system (i.e. the audio image app 132 is responsible for the creation of audio image files, the management of multiple audio image files. The image data 136 will include all of the undeleted audio image files that were created and received by the audio image app 132 (FIG. 1 and par. 38). At step 810, the audio recording is added to the beginning of the audio track 320 of the audio image file 300. At step 820 metadata is added to the new audio image file (FIG. 8 and par. 68). After generating the new movie file in step 1930, additional metadata is added to the file in step 1935. This metadata will include the original audio track from the video file selected in step 1905 and the audio commentary recorded in step 1920 (FIG. 19 and par. 112)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Grossman et al to use a visual data file stored locally, because doing so would allow the user to access the file faster than if it was stored on a remote server.

Regarding claim 16, Girsch et al and Grossman et al teach the system of claim 1. Girsch et al further teaches wherein said content is comprised of written text, visual images, and recorded sounds (i.e. audio/video data from both user devices is transmitted to the server device which is combined with the digital version of the book in a user interface at the server device. The user interface is then transmitted back to the user devices and displayed/played on the user devices' respective displays and audio outputs (FIG. 20-21 and par. 33-37)).

Regarding claim 17, Girsch et al and Grossman et al teach the system of claim 1. Girsch et al further teaches where said personal electronic device is selected from the group consisting of: a cellular telephone, a smart watch, a tablet, a laptop, and a computer (i.e. the user device may be a personal computer, personal digital assistant, mobile phone, etc. (FIG. 1 and par. 41)).

Regarding claim 18, Girsch et al and Grossman et al teach the system of claim 1. Girsch et al further teaches wherein said content is further comprised of written text, audio recording of said written text, and visual images (i.e. audio/video data from both user devices is transmitted to the server device which is combined with the digital version of the book in a user interface at the server device. The user interface is then transmitted back to the user devices and displayed/played on the user devices' respective displays and audio outputs (FIG. 20-21 and par. 33-37). A page of a digital book is displayed on the screen; the user reads the page out loud and the audio is recorded. The user saves the recorded audio in a file for example MP3, AIFF or WAV (FIG. 13 and par. 53)).

Claims 2-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Girsch et al in view of Grossman et al, and further in view of Li et al (U.S. Patent 11,017,811). 
Regarding claim 2, Girsch et al and Grossman et al teach the system of claim 1. Girsch et al further teaches wherein said audio data file is further comprised of an audio recording of said first user reciting said written text of said content (i.e. a user records audio (FIG. 1 and par. 42). An option to record audio data for the selected book is presented to the user (par. 49). A page of a digital book is displayed on the screen; the user reads the page out loud and the audio is recorded (FIG. 13 and par. 53). “Read and Send” is a site for anyone who wants to read to a loved one: 1. Pick a book. 2. Record your book. 3. Send it (FIG. 10)).
Girsch et al doesn’t expressly teach wherein said audio data file is further comprised of audio recording pace data.
Li et al teaches wherein said audio data file is further comprised of audio recording pace data (i.e. if the user wishes to alter the playback speed of this type of audio file, at step 450, the process retains the type of audio source file and the user's playback speed preference in data store 340 (FIG. 4 and col. 5 lines 38-46). At step 540, the process identifies the user's preferred playback speed for this type of audio file. The playback speed is either in the number of words-per-minute (WPM) if the user wishes to have the playback speed adjusted, or the speed is noted as "NA" if the user has indicated that no speed adjustment should be made with this type of audio source file (FIG. 5 and col. 6 lines 7-21). If the user has indicated a preference to adjust the playback speed for this type of audio source file, then perform steps 620 through 640 that adjust the playback speed of the audio segment (FIG. 6 and col. 6 lines 46-52)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Li et al to store audio recording pace data in the audio file, because doing so would provide an easy and convenient method to adjust the reading playback speed (col. 1 lines 25-33).


Regarding claim 3, Girsch et al and Grossman et al and Li et al teach the system of claim 2. Girsch et al further teaches wherein said visual data file is further comprised of written text, a text selection method (i.e. audio/video data from both user devices is transmitted to the server device which is combined with the digital version of the book in a user interface at the server device. The user interface is then transmitted back to the user devices and displayed/played on the user devices' respective displays and audio outputs (FIG. 20-21 and par. 33-37). "follow the bouncing ball" or real-time text highlighting used as a guided reading indicator. Provide real-time highlighting, bolding or bouncing ball indicator such that an early reader can benefit from visually observing the association of a proficient reading partner's reading aloud and the text of a book (on the screen) (FIG. 22 and par. 28, 38)).
Girsch et al doesn’t expressly teach text selection method pace data.
Li et al teaches wherein said data file is further comprised of reading method pace data (i.e. if the user wishes to alter the playback speed of this type of audio file, at step 450, the process retains the type of audio source file and the user's playback speed preference in data store 340 (FIG. 4 and col. 5 lines 38-46). At step 540, the process identifies the user's preferred playback speed for this type of audio file. The playback speed is either in the number of words-per-minute (WPM) if the user wishes to have the playback speed adjusted, or the speed is noted as "NA" if the user has indicated that no speed adjustment should be made with this type of audio source file (FIG. 5 and col. 6 lines 7-21). If the user has indicated a preference to adjust the playback speed for this type of audio source file, then perform steps 620 through 640 that adjust the playback speed of the audio segment (FIG. 6 and col. 6 lines 46-52). Examiner note: the text selection pace is synchronized with the reading pace).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Li et al to use a visual data file comprised of written text, a text selection method, and text selection method pace data, because doing so would provide an easy and convenient method to adjust the reading playback speed (col. 1 lines 25-33).

Regarding claim 4, Girsch et al and Grossman et al and Li et al teach the system of claim 3. Girsch et al further teaches wherein a display of said visual data file on said system is synchronized to said pace of said audio recording pace data with said audio recording of said first user reciting said written text (i.e. "follow the bouncing ball" or real-time text highlighting used as a guided reading indicator. Provide real-time highlighting, bolding or bouncing ball indicator such that an early reader can benefit from visually observing the association of a proficient reading partner's reading aloud and the text of a book (on the screen) (FIG. 22 and par. 28, 38). Displaying a guided reading indicator that moves at a predetermined pace across the text of the book, and is synced with the audio data (Claims 6-7)).

Regarding claim 5, Girsch et al and Grossman et al and Li et al teach the system of claim 4. Girsch et al further teaches wherein said first user creates said audio recording of said content synchronized to said written text displayed within a content display application, wherein a second user accesses said audio recording of story text via said content display application (i.e. remote narration creation and consumption. For example, making a recording and sending it to a reader at a remote location (FIG. 1, 7 and par. 27). The recipient interacts using a user interface such as a downloadable application (par. 41). Step 3: Send it (FIG. 10). Another user can obtain the content from the server (FIG. 1 and par. 41)).

Regarding claim 6, Girsch et al and Grossman et al and Li et al teach the system of claim 5. Girsch et al further teaches wherein said audio data file is generated by said first user reading said written text of said content aloud, said first user simultaneously recording said reading of said written text of said content, said first user saving said recorded reading of said written text of said content in an audio data file, wherein said content display application displays each word of said content simultaneously with the corresponding portion of said audio data file (i.e. a page of a digital book is displayed on the screen; the user reads the page out loud and the audio is recorded. The user saves the recorded audio in a file for example MP3, AIFF or WAV (FIG. 13 and par. 53)).

Regarding claim 7, Girsch et al and Grossman et al and Li et al teach the system of claim 2. Girsch et al further teaches wherein said recorded reading of said written text of said content is stored within said content display application (i.e. the user saves the recorded audio in a file for example MP3, AIFF or WAV (par. 53)), wherein said second user accesses said recorded reading of said written story by selecting said written story from said content display application (i.e. the user records a personal message (par. 55). The user sends the recorded audio file to another user (FIG. 17 step 1710 and par. 63). The recipient listens to the recorded audio (par. 72). The user selects a book. The book selected by the user is presented. An option to record audio data for the selection is presented (FIG. 6 and par. 47-49)).

Regarding claim 8, Girsch et al and Grossman et al and Li et al teach the system of claim 6. Girsch et al further teaches wherein said first user shares said audio data file of said recorded reading of said written story by sending the audio file to said audio file to said second user, wherein said first user generates a note to said second user, wherein said first user selects contact information tor said second user, wherein said second user receives said recorded reading of said story, wherein said second user receives said note from said first user (i.e. the user selects recipients and adds their contact information (FIG. 11 and par. 52). The user records a personal message (par. 55). The user sends audio file to second user (FIG. 17 step 1710 and par. 63). The recipient listens to the recorded audio (par. 72)).
Girsch et al doesn’t expressly teach a link.
Grossman et al teaches a link (i.e. the SMS text string is a reference link to additional content, co-existing with an actual SMS text message. The reference link can be used to allow the user to experience the audio-image (par. 9). The email and MMS messages contain links to location where the mobile device can download the app and view the image-audio file (par. 47)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Grossman et al to use a link in a message to listen to an audio file, because doing so would allow the user to access the audio file even on devices without the app installed (par. 9).

Regarding claim 9, Girsch et al and Grossman et al and Li et al teach the system of claim 8, but Girsch et al doesn’t expressly teach wherein said first user deletes said recorded reading of said written story to remove said recorded reading of said written story from said content display application.
Grossman et al teaches wherein said first user deletes said recorded reading of said written story to remove said recorded reading of said written story from said content display application (i.e. the user is able to delete old audio image files that are no longer desired (par. 38)). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Grossman et al to allow the user to delete recorded files, because doing so would allow the user to save space in memory (par. 38).


Regarding claim 11, Girsch et al and Grossman et al and Li et al teach the system of claim 3. Girsch et al further teaches wherein said text selection method visually distinguishes said written text into selected text and nonselected text, wherein said selected text of said written text is preceded by nonselected text, wherein said selected text of said written text is followed by nonselected text, wherein the placement of said selected text indicates to said first user which section of said written text to read aloud for recording into said audio file, wherein said text selection method of said content display application progresses along said story text until said selected text is the last word of said written text of said content (i.e. "follow the bouncing ball" or real-time text highlighting used as a guided reading indicator. Provide real-time highlighting, bolding or bouncing ball indicator such that an early reader can benefit from visually observing the association of a proficient reading partner's reading aloud and the text of a book (on the screen) (FIG. 22 and par. 28, 38)).

Regarding claim 12, Girsch et al and Grossman et al and Li et al teach the system of claim 11. Girsch et al further teaches wherein said first user saves said audio recording into said audio data file upon completion of said first user's reading of said story text (i.e. the user saves the recorded audio in a file for example MP3, AIFF or WAV (par. 53)), wherein said first user shares said audio data file with said second user (i.e. the user sends the recorded audio file to another user (FIG. 17 and par. 63)).
Girsch et al doesn’t expressly teach wherein said content display application saves said audio pace data into said audio data file.
Li et al teaches wherein said content display application saves said audio pace data into said audio data file (i.e. if the user wishes to alter the playback speed of this type of audio file, at step 450, the process retains the type of audio source file and the user's playback speed preference in data store 340 (FIG. 4 and col. 5 lines 38-46). At step 540, the process identifies the user's preferred playback speed for this type of audio file. The playback speed is either in the number of words-per-minute (WPM) if the user wishes to have the playback speed adjusted, or the speed is noted as "NA" if the user has indicated that no speed adjustment should be made with this type of audio source file (FIG. 5 and col. 6 lines 7-21). If the user has indicated a preference to adjust the playback speed for this type of audio source file, then perform steps 620 through 640 that adjust the playback speed of the audio segment (FIG. 6 and col. 6 lines 46-52)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Li et al to store audio recording pace data in the audio file, because doing so would provide an easy and convenient method to adjust the reading playback speed (col. 1 lines 25-33).


Regarding claim 13, Girsch et al and Grossman et al and Li et al teach the system of claim 12. Girsch et al further teaches wherein said first user saves said audio recording of written text into said audio file upon completion of said first user's reading of said written text (i.e. the user saves the recorded audio in a file for example MP3, AIFF or WAV (par. 53)), wherein said first user listens to said audio file within said content display application on said personal device (i.e. controls that allow the user to play the recorded audio (FIG. 13 and par. 53)).

Regarding claim 15, Girsch et al and Grossman et al and Li et al teach the system of claim 8, but Girsch et al doesn’t expressly teach wherein said note may be delivered by a communication system selected from the group consisting of: electronic mail, short message service (SMS), social media messaging platforms, cellular phone text message, and instant messaging applications; wherein said return note may be delivered by a communication system selected from the group consisting of: electronic mail, short message service (SMS), social media messaging platforms, cellular phone text message, and instant messaging applications.
Grossman et al teaches wherein said note may be delivered by a communication system selected from the group consisting of: electronic mail, short message service (SMS), social media messaging platforms, cellular phone text message, and instant messaging applications; wherein said return note may be delivered by a communication system selected from the group consisting of: electronic mail, short message service (SMS), social media messaging platforms, cellular phone text message, and instant messaging applications (i.e. provide audio communication between users using an app. The app encodes the audio commentary and the image together into a video file that can be viewed by users (par. 3). The file is delivered through MMS (if the recipient is identified by a telephone number) or through e-mail (if the recipient is identified by an e-mail address) (par. 4)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Grossman et al to use email, social media messaging platforms, or instant messaging applications for communication, because doing so would provide a method to send files using well-known and widely available methods of communication.


Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Girsch et al in view of Grossman et al and in view of Li et al, and further in view of Sagar et al (U.S. Patent 9,927,957). 
Regarding claims 10 and 14, Girsch et al and Grossman et al and Li et al teach the system of claim 9. Girsch et al further teaches wherein said second user chooses an icon selected from the group consisting of: play to listen to the selected said story, back to listen to the previous said story, and forward to listen to the next said story (i.e. the book selected by the user is presented (FIG. 6 and par. 47). Controls that allow the user to rewind, fast-forward, pause, and play the recorded audio (FIG. 13 and par. 53)).
	Girsch et al doesn’t expressly teach listen to the selected page, listen to the previous page, and listen to the next page, wherein said corresponding portion of said audio file automatically plays based on the page chosen by said second user.
	Sagar et al teaches wherein said user chooses an icon selected from the group consisting of: play to listen to the selected page of said story, back to listen to the previous page of said story, and forward to listen to the next page of said story, wherein said corresponding portion of said audio file automatically plays based on the page chosen by said user (i.e. controls for navigating synchronized content items, such as an ebook and corresponding audiobook (abstract). Subregion 128D may, when tapped or pressed by a user, cause the playback location of the content item to jump to a next logical location, such as the next page, chapter, section, stanza, song, etc. Subregion 128B may be responsive to taps or presses to cause the playback location to jump to a previous playback location. A play/pause button icon 140 that, when pressed or tapped, toggles the playback state of a content item between playing and paused (FIG. 1 elements 128BD, 140 and col. 5 lines 45-51, 59-62)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sagar et al to provide controls for playing and navigating the current page location, because doing so would provide enhanced navigation features for the user (col. 2 lines 49-52).





Conclusion

3.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA B DRAGOESCU whose telephone number is (571)270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9-5 M-F EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
July 1, 2022